Citation Nr: 1330910	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-27 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, as of December 13, 2011. 

2. Entitlement to a TDIU rating due to service-connected disabilities, prior to December 13, 2011, to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from October 1944 to February 1945. 

In a November 2012 remand, at which time the issue on appeal was entitlement to an increased rating for a left knee disability, the Board found that a claim for TDIU was raised by the record and took jurisdiction of the claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim was then remanded in October 2011 for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in its November 2012 decision/remand, the Board found that a claim for TDIU was raised by the record, and took jurisdiction of the claim per Rice.  At that time, the Veteran's only service-connected disability was his left knee disability, which was rated as follows: a 30 percent rating, effective December 13, 2011, for limitation of flexion of the left knee; a 20 percent rating, effective, December 13, 2011, for history of left knee injury with dislocated cartilage; a 10 percent rating, effective June 1, 2010, for slight instability of the left knee; and a 10 percent rating, effective December 13, 2011, for degenerative joint disease of the left knee with limitation of extension.  His combined disability rating was 60 percent.  The Board remanded the claim for TDIU for further development, to include obtaining a VA examination (if deemed necessary), and consideration of whether the requirements for referral to the Director of Compensation and Pension Service were invoked under 38 C.F.R. § 4.16(b), during any stage of the current appeal period (from June 1, 2010 onward) if the Veteran did not meet the percentage standards set forth under 38 C.F.R. § 4.16(a). 

During the pendency of this appeal, in a May 2013 rating decision, the RO granted secondary service connection for disabilities of the right hip, right shoulder, and right thumb.  In pertinent part, a 20 percent evaluation, effective September 23, 2011, was assigned for rotator cuff strain of the right shoulder; a 10 percent evaluation, effective September 23, 2011, was assigned for a right hip condition; and a 0 percent evaluation, effective November 9, 2011, was assigned for residuals of a right thumb strain.  The grant of service connection for right hip, right shoulder, and right thumb disabilities (all as secondary to the service-connected left knee disability) increased the Veteran's combined disability rating to 70 percent, effective December 13, 2011.  

With respect to the pertinent medical evidence of record, on VA joints examination in December 2011, the examiner stated that the Veteran had to retire in 1991 as a custodian in an auto body shop because he could no longer work due to his left knee.  The examiner opined that, irrespective of age, the Veteran would be prevented from performing any work that involved standing, walking, climbing, squatting, kneeling, or carrying.  Likewise, on VA bilateral knee examination (note: the Veteran also has right knee degenerative arthritis, which was evaluated as part of this examination, but it is not a service-connected condition) in April 2013, the examiner stated that the Veteran's knee(s) impacted his ability to work in that he was unable to stand, walk, negotiate stairs, work on ladders, knee, squat, carry or lift with legs.  

On VA hip examination in April 2013, the examiner opined that the Veteran's service-connected right hip disability "may" impair his ability to walk, stand, or climb stairs.  However, the Veteran's "major" condition affecting those activities was his knee arthritis.  

On VA hand/finger examination in April 2013, the examiner opined that the Veteran had residuals of right thumb strain (a service-connected) and degenerative arthritis of the left thumb (not a service-connected condition), impacted his ability to work to the extent that it would be difficult to grip/use tools, write, type, and pick up and manipulate small objects.  The examiner also noted that any pinching movements with the left hand would be difficult.  

The Veteran also submitted statements from purported previous employers, friends, and family who attested to the severity of the Veteran's left knee condition and how it impacted his ability to work, for example, as a lawn mower (had to use the riding lawnmower rather than the push lawnmower), as a custodian/maintenance, and as an auto repairman.  See Statements from R.B. (March 2010); W.P. (January 2009); M.P.  The Veteran has also submitted statements indicating that he tried to join the fire department but was unable to carry weight up and down a ladder. See June 2010, VA Form 9. 

A supplemental statement of the case (SSOC) was issue in June 2013, which noted that the Veteran currently met the minimum schedular requirements for TDIU benefits, but denied the claim.  Notably, despite the Board's explicit remand directives to consider referral under 38 C.F.R. § 4.16(b), the RO instead only addressed the provisions relating to extraschedular ratings under 38 C.F.R. § 3.321(b)(1). See SSOC June 2013, p. 17. 

Based on the procedural history and evidence outlined above, as of December 13, 2011, the Veteran meets the requirement of a combined schedular disability level of 70 percent, sufficient to support an award of TDIU on a schedular basis if unemployability is demonstrated. See 38 C.F.R. § 4.16(a).  With respect to the period prior to December 13, 2011, the Veteran does not meet the requirements under 38 C.F.R. § 4.16(a), and the question of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) has not yet been properly considered by the RO (as requested in the Board's prior remand).  This must be accomplished as indicated in the remand directives below.  Additionally, the record does not contain a VA opinion that specifically addressed the Veteran's employability.  This, too, should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Regarding the Period Prior to December 13, 2011: 

The Veteran should be scheduled for an appropriate VA examination for a retrospective opinion as to the limitation with regard to employability caused by the Veteran's service-connected left knee disabilities, right shoulder rotator cuff strain, right hip condition, and residuals of right thumb strain prior to December 13, 2011.  The examiner should elicit any necessary clarification as to the Veteran's prior work history.  An opinion should be provided as to the extent of any occupational impairment manifest as a result of the service-connected disability/disabilities. 

To the extent possible, the examiner should expressly describe, prior to December 13, 2011, the types of employment activities that were limited because of the Veteran's service-connected disability/disabilities alone.  The examiner should also describe what type(s) of employment, if any, were feasible given the functional impairment of the Veteran's disability/disabilities.  The examiner should render an opinion as to whether it was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected left knee disabilities, right hip disability, right shoulder disability, and right thumb disability caused him to be unable to obtain and retain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed. 

2. Regarding the Period as of December 13, 2011: 

The Veteran should be scheduled for an appropriate VA examination for an opinion as to the limitation with regard to employability caused by the Veteran's service-connected left knee disabilities, right shoulder rotator cuff strain, right hip condition, and residuals of right thumb strain as of December 13, 2011.  The examiner should elicit any necessary clarification as to the Veteran's prior work history.  An opinion should be provided as to the extent of any occupational impairment manifest as a result of the service-connected disability/disabilities. 

To the extent possible, the examiner should expressly describe, as of December 13, 2011, the types of employment activities that were limited because of the Veteran's service-connected disability/disabilities alone.  The examiner should also describe what type(s) of employment, if any, were feasible given the functional impairment of the Veteran's disability/disabilities.  The examiner should render an opinion as to whether it was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected left knee disabilities, right hip disability, right shoulder disability, and right thumb disability caused him to be unable to obtain and retain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed. 

Prior to the examination(s), the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The opinions should be provided based on the results of the examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After completion of the above, and any other development deemed necessary, review the expanded record and determine if (i) the record contains evidence sufficient to warrant entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) as of December 13, 2011, under 38 C.F.R. § 4.16(a); and (ii) whether the record contains evidence sufficient to warrant entitlement to a TDIU rating, prior to December 11, 2011, including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. § 4.16(b) (2012). 

If it is determined that the Veteran meets the requirements of an extraschedular rating prior to December 13, 2011, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) (2012).  

Unless the benefits sought on appeal are granted, the Veteran and her representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



